Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Jones on 04/30/2021.
	The claims have been amended as follows:
	Claims 10-20 have been canceled.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is now deemed to distinguish in view of recitation of: “a controller configured to anticipate demand for the filtration mode based on operator habit information stored in a memory of the controller when the water filtration system is in the idle mode and to recirculate water in the permeate line through the pump and the semi-permeable membrane in response to the anticipated demand for the filtration mode”.
Applicants arguments on pages 8-10 of the Appeal Brief concerning the controller as claimed configured to anticipate demand for the filtration mode (i.e. anticipate beginning of withdrawal of the purified water from the permeate outlet and line and filtered water outlet prior to a filtration mode, in contrast to anticipation of changing flow volume quantity demand during continuous operation of a filtration mode) by the teaching reference Yokokawa was persuasive. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
04/30/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778